Name: Commission Implementing Regulation (EU) 2017/1457 of 10 August 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  international trade
 Date Published: nan

 11.8.2017 EN Official Journal of the European Union L 208/33 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1457 of 10 August 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the United Nations Security Council (UNSC), are covered by the freezing of funds and economic resources under that Regulation. (2) On 5 August 2017, the UNSC adopted Resolution 2371 (2017) adding nine natural persons and four entities to the list of persons and entities subject to restrictive measures. The UNSC also amended the listing of two existing entries. (3) Annex IV should therefore be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX Annex IV to Regulation (EC) No 329/2007 is amended as follows: (1) Under the heading A. Natural persons, the following entries are added: (54) Choe Chun Yong (alias Ch'oe Ch'un-yo'ng). Gender: male. Nationality: DPRK. Passport No 654410078. Other information: Representative for Ilsim International Bank, which is affiliated with the DPRK military and has a close relationship with the Korea Kwangson Banking Corporation. Ilsim International Bank has attempted to evade United Nations sanctions. Date of designation: 5.8.2017. (55) Han Jang Su (alias Chang-Su Han). Gender: male. Date of birth: 8.11.1969. Place of birth: Pyongyang. Nationality: DPRK. Passport No 745420176, Passport date of expiration: 19.10.2020. Other information: Chief Representative of the Foreign Trade Bank. Date of designation: 5.8.2017. (56) Jang Song Chol. Date of birth: 12.3.1967. Nationality: DPRK. Other information: Korea Mining Development Corporation (KOMID) representative overseas. (57) Jang Sung Nam. Gender: male. Date of birth: 14.7.1970. Nationality: DPRK. Passport No 563120368, issued on 22.3.2013, Passport date of expiration: 22.3.2018. Address: DPRK. Other information: Chief of an overseas Tangun Trading Corporation branch, which is primarily responsible for the procurement of commodities and technologies to support the DPRK's defence research and development programmes. Date of designation: 5.8.2017. (58) Jo Chol Song (alias Cho Ch'o'l-so'ng). Gender: male. Date of birth: 25.9.1984. Nationality: DPRK. Passport No 654320502, Passport date of expiration: 16.9.2019. Other information: Deputy Representative for the Korea Kwangson Banking Corporation, which provides financial services in support to Tanchon Commercial Bank and Korea Hyoksin Trading, a subordinate entity of Korea Ryonbong General Corporation. Date of designation: 5.8.2017. (59) Kang Chol Su. Date of birth: 13.2.1969. Nationality: DPRK. Passport No 472234895. Other information: Official for Korea Ryonbong General Corporation, which specializes in acquisition for the DPRK's defence industries and support for the DPRK's military-related overseas sales. Its procurements also likely support the DPRK's chemical weapons programme. Date of designation: 5.8.2017. (60) Kim Mun Chol (alias Kim Mun-ch'o'l). Date of birth: 25.3.1957. Nationality: DPRK. Other information: Representative for Korea United Development Bank. Date of designation: 5.8.2017. (61) Kim Nam Ung. Nationality: DPRK. Passport No 654110043. Other information: Representative for Ilsim International Bank, which is affiliated with the DPRK military and has a close relationship with the Korea Kwangson Banking Corporation. Ilsim International Bank has attempted to evade United Nations sanctions. Date of designation: 5.8.2017. (62) Pak Il Kyu (alias Pak Il-Gyu). Gender: male. Nationality: DPRK. Passport No 563120235. Other information: Official for Korea Ryonbong General Corporation, which specializes in acquisition for DPRK's defence industries and support to Pyongyang's military-related sales. Its procurements also likely support the DPRK's chemical weapons programme. Date of designation: 5.8.2017. (2) Under the heading B. Legal persons, entities and bodies, the following entries are added: (47) Foreign Trade Bank (FTB). Location: FTB Building, Jungsong-dong, Central District, Pyongyang, DPRK. Other information: Foreign Trade Bank is a State-owned bank and acts as the DPRK's primary foreign exchange bank and has provided key financial support to the Korea Kwangson Banking Corporation. Date of designation: 5.8.2017. (48) Korean National Insurance Company (KNIC) (alias Korea National Insurance Corporation, Korea Foreign Insurance Company). Location: Central District, Pyongyang, DPRK. Other information: The Korean National Insurance Company is a DPRK financial and insurance company and is affiliated with Office 39. Date of designation: 5.8.2017. (49) Koryo Credit Development Bank (alias Daesong Credit Development Bank; Koryo Global Credit Bank; Koryo Global Trust Bank). Location: Pyongyang, DPRK. Other information: Koryo Credit Development Bank operates in the financial services industry in the DPRK's economy. Date of designation: 5.8.2017. (50) Mansudae Overseas Project Group of Companies (alias Mansudae Art Studio). Location: Pyongyang, DPRK. Other information: Mansudae Overseas Project Group of Companies engaged in, facilitated, or was responsible for the exportation of workers from the DPRK to other nations for construction-related activities including for statues and monuments to generate revenue for the Government of the DPRK or the Workers' Party of Korea. The Mansudae Overseas Project Group of Companies has been reported to conduct business in countries in Africa and Southeast Asia including Algeria, Angola, Botswana, Benin, Cambodia, Chad, the Democratic Republic of the Congo, Equatorial Guinea, Malaysia, Mozambique, Madagascar, Namibia, Syria, Togo and Zimbabwe. Date of designation: 5.8.2017. (3) Under the heading A. Natural persons, (16) Jang Bom Su (alias Jang Pom Su). Date of birth: 15.4.1957. Nationality: North Korean. Other information: Tanchon Commercial Bank Representative in Syria. Date of designation: 2.3.2016. is replaced by: (16) Jang Bom Su (alias Jang Pom Su, Jang Hyon U). Date of birth: 15.4.1957, 22.2.1958. Nationality: DPRK. Passport No: 836110034 (diplomatic). Passport date of expiration: 1.1.2020. Other information: Tanchon Commercial Bank Representative in Syria. Date of designation: 2.3.2016. (4) Under the heading A. Natural persons, (18) Jon Myong Guk (alias Cho'n Myo'ng-kuk). Date of birth: 18.10.1976. Nationality: North Korean. Passport No: 4721202031 (Date of Expiration: 21.2.2017). Other information: Tanchon Commercial Bank Representative in Syria. Date of designation: 2.3.2016 is replaced by: (18) Jon Myong Guk (alias Cho'n Myo'ng-kuk, Jon Yong Sang). Date of birth: 18.10.1976, 25.8.1976. Nationality: DPRK. Passport No: 4721202031 (Passport date of expiration: 21.2.2017), 836110035 (diplomatic, Passport date of expiration: 1.1.2020). Other information: Tanchon Commercial Bank Representative in Syria. Date of designation: 2.3.2016.